Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Claims 1-20 are pending. 
Response to Arguments
Applicant presents the following arguments in the November 30, 2020 amendment.
Applicant's arguments with respect to claims 1, 8 and 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wuehler (US 2017/0140408 A1, hereinafter Wuehler) in view of Stradling et al. (US 2018/0089760 A1, hereinafter Stradling) and in view of Padmanabhan et al. (2019/0238525 A1, Padmanabhan). 
Regarding independent claim(s) 1, Wuehler discloses a computer-implemented method for asset management, the method comprising: receiving, from a target user recorded in a distributed of a block chain network (Wuehler discloses smart contract infrastructure can be implemented by replicated asset registries and contract execution using cryptographic hash chain and include distributed domain name management. the system may be configured to provide target information to the user 4 and/or allow the user to make changes to or control the applications 27 and/or devices 50, in part in order to reach the target. The user interface 330 employs certain input and output devices to input data received from the first user 110 or second user 120 or output data to the first user 110 or second user 120. A node that places the smart contract on the block chain must approve all transactions for smart contracts mapped to that smart contract with some rules. Smart contracts use block chain technology to verify, validate, capture and enforce agreed-upon terms between multiple parties. Smart contracts on the block chain allow for transactions and agreements to be carried out among anonymous parties without the need for a central entity, external enforcement, or legal system, (see Wuehler: Para. 0080-0085, 0051-0059, 0075-0077 and 0096-0098). This reads on the claim concept of a computer-implemented method for asset management, the method comprising: receiving, from a target user recorded in a distributed of a block chain network), 
A user input comprising a request to transfer a plurality of asset objects of a plurality of different asset types, the plurality of asset objects being created by invoking a plurality of smart contract objects (Wuehler discloses user input devices 240, a network interface 260, a power source 215, a clock or other timer 250, a camera 280, and a positioning system device, which allow the mobile device 200 to receive data (request to transfer) from a user such as from other user. a transaction record/request for using the smart contract initiates execution of the smart contract. Smart contract infrastructure can be implemented by replicated asset registries and contract execution using cryptographic hash chain. The types of asset financial institution and financial entity include any organization that processes financial transactions including, but not limited to, banks, credit unions, savings and loan associations, investment companies, stock brokerages, asses management firms, insurance companies and the like. A block chain asset is a natively digital asset like Bitcoin or a digitized traditional asset like digital gold, a stock or a title; where the record of ownership is recorded within a public or permissioned distributed ledger network. The network server application 470, the authentication application 460, and the mobile banking application 490 are configured to invoke or use the customer account information. A smart contract can be invoked from entities within (other smart contracts) and outside (external data sources) the blockchain. A smart contract defines the rules between different organizations in executable code. Applications invoke a smart contract to generate transactions that are recorded on the ledger, (see Wuehler: Para. 0038, 0048-0051, 0063, 0066-0075 and 0077-0088). This reads on the claim concept of user input comprising a request to transfer a plurality of asset objects of a plurality of different asset types, the plurality of asset objects being created by invoking a plurality of smart contract objects) and 
comprising digital assets corresponding to physical assets associated with the target user, wherein the physical assets comprise at least two items selected from a list consisting of a fund, a house property, a stock, a loan contract, a bill, and a receivable item, and wherein each smart contract object of the plurality of smart contract objects corresponds to a respective asset type of the plurality of different asset types (Wuehler discloses the types of assets  financial institution and financial entity include any organization that processes financial transactions including, but not limited to, banks, credit unions, savings and loan associations (house or car), investment companies, stock brokerages, asses management firms, insurance companies and the like, which is the assets associated with costumer or target user. a smart contract block chain configuration to implement a secure and transparent self-managing rewards program between an entity (or firm) and its customers. Customers may perform one or more actions that provide input to the smart contract.  a bank whose primary business and function is to collect money from the public and invest it in financial assets such as stocks and bonds, loans and mortgages (house property), leases, and insurance policies (financial institution), which is comprising digital assets corresponding to physical assets associated with the target user. The user may provide a username, password, and a personal identification number to access a balance check, a funds transfer, a deposit, a bill-pay (car note), and access to submitting a transaction request associated with a smart contracts rewards program, (see Wuehler: Para. 0038-0050, 0062-0065, 0077-0088 and 0096). This reads on the claim concept of comprising digital assets corresponding to physical assets associated with the target user, wherein the physical assets comprise at least two items selected from a list consisting of a fund, a house property, a stock, a loan contract, a bill, and a receivable item, and wherein each smart contract object of the plurality of smart contract objects corresponds to a respective asset type of the plurality of different asset types); 
in response to receiving the request performing an identity authentication of the target user based on a public key corresponding to a private key: determining that the identity authentication of the target user is successful (Wuehler discloses for example, logging into the financial institution system(s) 400 generally requires that the first user 110 authenticate his/her identity using a user name, a passcode, a cookie, a biometric identifier, a private key, a token, and/or another authentication mechanism that is provided by the first user 110 to the financial institution system(s) 400 via the mobile device. a customer account data repository 480 which includes customer authentication data 480 and customer account information 484, a mobile banking application 490 which includes a block chain interface. This action is processed using the public key held by the customer in order to verify the authenticity of the customer's action(s), and the resulting encrypted action information is input into the smart contract such as a bar code or Quick Response (QR) code (determining the actions meet the condition of the smart contract), (see Wuehler: Para. 0039-0062, 0080-0082 and FIG. 10). This reads on the claim concept of in response to receiving the request performing an identity authentication of the target user based on a public key corresponding to a private key: determining that the identity authentication of the target user is successful);
However, Wuehler does not appears to specifically disclose in response to determining that the identity authentication of the target user is successful, combining the plurality of asset objects of the plurality of different asset types in a target object, the target object comprising an address field used to maintain address information of the plurality of asset objects and corresponding to an asset type specified in the request; in response to determining that the request satisfies the predetermined transfer rule, deleting the address information corresponding to the plurality of asset objects from the target object; and adding the address information to asset receiving objects corresponding to the plurality of asset objects. 
In the same field of endeavor, Stradling discloses in response to determining that the identity authentication of the target user is successful, combining the plurality of asset objects of the plurality of different asset types in a target object, the target object comprising an address field used to maintain address information of the plurality of asset objects and corresponding to an asset type specified in the request (Stradling discloses authentication of data sourced from the public APis of any website in the world. This data is pushed to a blockchain-based smart-contract called the oracle (or any other name with similar functionality) 210. The oracle 210 is used to provide information to decentralized applications. More specifically, the oracle 210 can provide a data feed to the smart contract. The system can summarize the portfolio with an asset value, a collateral value, a creation fee and a monthly fee as well. Any combination of this data can be presented. The user can then enter their ETH address to continue, which should be the same address used to send funds to the multi-asset portfolio. The wallet stores the user's private key and address for that multi-asset, (see Stradling: Para. 0094, 0112, 0154, 0156, 0185 and 0277). This reads on the claim concept of in response to determining that the identity authentication of the target user is successful, combining the plurality of asset objects of the plurality of different asset types in a target object, the target object comprising an address field used to maintain address information of the plurality of asset objects and corresponding to an asset type specified in the request);
in response to determining that the request satisfies the predetermined transfer rule, deleting the address information corresponding to the plurality of asset objects from the target object; and adding the address information to asset receiving objects corresponding to the plurality of asset objects (Stadling discloses the indication of the desire to rebalance the multiasset portfolio can include a request to rebalance one or more assets in the multi-asset portfolio or add/delete one or more assets in the multi-asset portfolio. Private keys of a sending address associated with the entity can be used as an entity signature key for the contract, (see Stadling: Para. 0078, 0138, 0145-0153 and 0159). This reads on the claim concept of in response to determining that the request satisfies the predetermined transfer rule, deleting the address information corresponding to the plurality of asset objects from the target object; and adding the address information to asset receiving objects corresponding to the plurality of asset objects).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a block chain includes different digital assets of Wuehler in order to have incorporated the address information of the plurality of asset, as disclosed by Stradling, since both of these mechanisms are directed to block chain/ DLT (Distributed Ledger technology) are the building block of internet of value, and enable recording of interactions and transfer value peer-to-peer, without a need for a centrally coordinating entity. DLT could fundamentally change the financial sector, making it more efficient, resilient and reliable. The digital world has significant advantages over the physical world. Distances can be overcome without loss of time. The time factor itself takes on a different meaning because time can easily be rewound. Objects can be copied and duplicated without further effort. Block chain technology plays a fundamental role in this overall picture of Digital Transformation. As a trust protocol it can be seen as the link between the physical world and the digital world. Smart Contracts form an essential component when it comes to processing information on the Block chain. If the Block chain itself represents a distributed, permanent data storage, with the help of Smart Contracts. The fact that the program code itself is stored on the Block chain makes manipulation of the calculation steps impossible. Furthermore, the distribution and simultaneous execution of a Smart Contract on many nodes of the Block chain avoids the execution from being prevented by manipulation of a node. The most important platform for the generation of Tokens today is the Ethereum Block chain. It allows the straightforward technical implementation of Tokens through Smart Contracts. The connection between a Token and its asset is initially purely fictitious, as is the case with a security and its obligation. If it concerns a digital asset, the connection can usually be mapped via the program code of a Smart Contract. Tokens represent the physical object in the digital world. This allows algorithms and Smart Contracts to access specific objects and makes the physical world tangible for the digital world. Blockcchain is the underlying technology that Bitcoin and most other digital assets use to record and validate transactions. It is a linked list of transaction updates to a virtual digital public ledger. A block chain consists of a group of transactions in blocks. Cold storage is a mechanism where private keys used to sign withdrawal transactions are kept in secure locations that are not connected to the internet. Cryptocurrencies, also known as digital assets and digital currencies, are issued and transferred electronically. A hash is the function of mapping data of variable size to a new set of data at a fixed size in such a way that the reverse computation is effectively impossible. The idea behind a hash functions use is to facilitate a thorough means for searching for data in a dataset. Each block contains the hash of its parent inside its own header. Incorporating the teachings of Stradling into Wuehler would produce multi-asset blockchain based trustless smart contract for managing a multi-asset portfolio, receiving an indication from an individual associated with the multi-asset portfolio of a desire to rebalance the multi-asset portfolio, presenting the individual with an interface to rebalance the multi-asset portfolio, receiving input from the individual comprising a rebalancing of the multi-asset portfolio and updating the multi-asset blockchain based trustless smart contract to yield a modified multi-asset blockchain based trustless smart contract which incorporates the rebalancing, as disclosed by Stradling, (see Abstract). 
However, Wuehler and Stradling do not appears to specifically disclose retrieving historical data associated with a predetermined feature of the plurality of asset objects, wherein the historical data is to be validated by a predetermined transfer rule and the predetermined transfer rule is configured to protect a security and a confidentiality of the target user; determining based on processmg the historical data that the request satisfies the predetermined transfer rule.
In the same field of endeavor, Padmanabhan discloses retrieving historical data associated with a predetermined feature of the plurality of asset objects, wherein the historical data is to be validated by a predetermined transfer rule and the predetermined transfer rule is configured to protect a security and a confidentiality of the target user (Padmanabhan discloses financial systems, assets such as currencies, or securities, are typically held and traded electronically within bloc kchain system. the virtual chain interface 1405 supports retrieval of historical data from the block chain. For example, for an entity specifying financial account history_b, the virtual chain interface 1405 will generate native block chain protocol code to pull all transactions that have ever happened within the specified block chain for that specified asset, thus returning a series of transactions that have occurred over time. The generated sidechain 189 asset also may be held for a predetermined contest period at operation 154, during which time the transfer will be invalidated if a reorganization proof 183 associated with the parent blockchain 188 asset is detected in the parent blockchain. The nodes in the peer-to-peer network to participate in the selected consensus protocol may be accomplished by logic block 311 according to a rule-based set of factors, pre-defined and configured for example by the blockchain platform administrator (user profile comprising protected data). Blockchain security methods include the use of public-key cryptography (security parameter), (Padmanabhan: Para. see 0097-0103, 0122, 0239, 0331 and 0332). This reads on the claim concept of retrieving historical data associated with a predetermined feature of the plurality of asset objects, wherein the historical data is to be validated by a predetermined transfer rule and the predetermined transfer rule is configured to protect a security and a confidentiality of the target user); 
determining based on processing the historical data that the request satisfies the predetermined transfer rule (Padmanabhan discloses Translating each of the smart contract blocks into a native programming language to form a smart contract to execute via the blockchain. A smart contract is a self-executing, self-enforcing protocol which is governed by its explicit terms and conditions, which stores and carries out contractual clauses via blockchain. Smart contracts use blockchain technology to verify, validate, capture and enforce agreed-upon terms between multiple parties, (Padmananbhan: Para. 0111 0243-0258 0339 0356 and FIG. 11-13). This reads on the claim concept of determining based on processing the historical data that the request satisfies the predetermined transfer rule); 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a block chain includes different digital assets and address information of the plurality of asset of Wuehler and Stradling in order to have incorporated historical data, as disclosed by Padmanabhan, since both of these mechanisms are directed to  businesses can transact with each other, they must define a common set of contracts covering common terms, data, rules, concept definitions, and processes. Taken together, these contracts lay out the business model that govern all of the interactions between transacting parties. Using a blockchain network, we can turn these contracts into executable programs – known in the industry as smart contracts to open up a wide variety of new possibilities. That’s because a smart contract can implement the governance rules for any type of business object, so that they can be automatically enforced when the smart contract is executed. For example, a smart contract might ensure that a new car delivery is made within a specified timeframe, or that funds are released according to prearranged terms, improving the flow of goods or capital respectively. Most importantly however, the execution of a smart contract is much more efficient than a manual human business process. A blockchain immutably records transactions which update states in a ledger. A smart contract programmatically accesses two distinct pieces of the ledger a blockchain, which immutably records the history of all transactions, and a world state that holds a cache of the current value of these states, as it’s the current value of an object that is usually required. Smart contracts primarily put, get and delete states in the world state, and can also query the immutable blockchain record of transactions. Associated with every chaincode is an endorsement policy that applies to all of the smart contracts defined within it. An endorsement policy is very important; it indicates which organizations in a blockchain network must sign a transaction generated by a given smart contract in order for that transaction to be declared valid. Cryptocurrency addresses are used to receive and send transactions on the network. An address is a string of alphanumeric characters, but can also be represented as a QR code. A block in the block chain is a container that has the details of more than 500 transactions. There will be many blocks in the block chain to process more transactions every second. The size of a block in the blockchain can be 8Mb. Noe/User or computer within the blockchain architecture (each has an independent copy of the whole blockchain ledger). Transaction smallest building block of a blockchain system (records, information, etc.) that serves as the purpose of blockchain.  A data structure used for keeping a set of transactions which is distributed to all nodes in the network and Chain/a sequence of blocks in a specific order. Miners’ specific nodes which perform the block verification process before adding anything to the blockchain structure with the set of rules and arrangements to carry out blockchain operations. A hash is like a fingerprint (long record consisting of some digits and letters). Each block hash is generated with the help of a cryptographic hash algorithm. This helps to identify each block in a blockchain structure easily. The moment a block is created, it automatically attaches a hash, while any changes made in a block affect the change of a hash too. Simply stated, hashes help to detect any changes in blocks. The final element within the block is the hash from a previous block. This creates a chain of blocks and is the main element behind blockchain architecture’s security. Incorporating the teachings of Padmanabhan into Wuehler and Stradling would produce wherein the user profile is stored as a blockchain asset within the blockchain with a first portion of the user profile comprising non-protected data accessible to all participating nodes on the blockchain and with a second portion of the user profile comprising protected data accessible only to participating nodes having user consent; means for prompting the user device to grant user consent to share the protected data with a second one of the plurality of tenants; and means for sharing the protected data with the second one of the plurality of tenants by permitting access to the protected data within the blockchain asset by the second tenant's participating node, as disclosed by Padmanabhan, (see Abstract). 
Regarding independent claim(s) 8, Wuehler discloses a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: receiving, from a target user recorded in a distributed of a block chain network (Wuehler discloses memory includes any computer readable medium configured to store data, code, or other information. The memory 220 can store any of a number of applications which comprise computer-executable instructions/code executed by the processor. Smart contract infrastructure can be implemented by replicated asset registries and contract execution using cryptographic hash chain and include distributed domain name management. the system may be configured to provide target information to the user 4 and/or allow the user to make changes to or control the applications 27 and/or devices 50, in part in order to reach the target. The user interface 330 employs certain input and output devices to input data received from the first user 110 or second user 120 or output data to the first user 110 or second user 120. A node that places the smart contract on the block chain must approve all transactions for smart contracts mapped to that smart contract with some rules. Smart contracts use block chain technology to verify, validate, capture and enforce agreed-upon terms between multiple parties. Smart contracts on the block chain allow for transactions and agreements to be carried out among anonymous parties without the need for a central entity, external enforcement, or legal system, (see Wuehler: Para. 0080-0085, 0051-0059, 0075-0077 and 0096-0098). This reads on the claim concept of a computer-implemented method for asset management, the method comprising: receiving, from a target user recorded in a distributed of a block chain network), 
A user input comprising a request to transfer a plurality of asset objects of a plurality of different asset types, the plurality of asset objects being created by invoking a plurality of smart contract objects (Wuehler discloses user input devices 240, a network interface 260, a power source 215, a clock or other timer 250, a camera 280, and a positioning system device, which allow the mobile device 200 to receive data (request to transfer) from a user such as from other user. a transaction record/request for using the smart contract initiates execution of the smart contract. Smart contract infrastructure can be implemented by replicated asset registries and contract execution using cryptographic hash chain. The types of asset financial institution and financial entity include any organization that processes financial transactions including, but not limited to, banks, credit unions, savings and loan associations, investment companies, stock brokerages, asses management firms, insurance companies and the like. A block chain asset is a natively digital asset like Bitcoin or a digitized traditional asset like digital gold, a stock or a title; where the record of ownership is recorded within a public or permissioned distributed ledger network. The network server application 470, the authentication application 460, and the mobile banking application 490 are configured to invoke or use the customer account information. A smart contract can be invoked from entities within (other smart contracts) and outside (external data sources) the blockchain. A smart contract defines the rules between different organizations in executable code. Applications invoke a smart contract to generate transactions that are recorded on the ledger, (see Wuehler: Para. 0038, 0048-0051, 0063, 0066-0075 and 0077-0088). This reads on the claim concept of user input comprising a request to transfer a plurality of asset objects of a plurality of different asset types, the plurality of asset objects being created by invoking a plurality of smart contract objects) and 
comprising digital assets corresponding to physical assets associated with the target user, wherein the physical assets comprise at least two items selected from a list consisting of a fund, a house property, a stock, a loan contract, a bill, and a receivable item, and wherein each smart contract object of the plurality of smart contract objects corresponds to a respective asset type of the plurality of different asset types (Wuehler discloses the types of assets  financial institution and financial entity include any organization that processes financial transactions including, but not limited to, banks, credit unions, savings and loan associations (house or car), investment companies, stock brokerages, asses management firms, insurance companies and the like, which is the assets associated with costumer or target user. a smart contract block chain configuration to implement a secure and transparent self-managing rewards program between an entity (or firm) and its customers. Customers may perform one or more actions that provide input to the smart contract.  a bank whose primary business and function is to collect money from the public and invest it in financial assets such as stocks and bonds, loans and mortgages (house property), leases, and insurance policies (financial institution), which is comprising digital assets corresponding to physical assets associated with the target user. The user may provide a username, password, and a personal identification number to access a balance check, a funds transfer, a deposit, a bill-pay (car note), and access to submitting a transaction request associated with a smart contracts rewards program, (see Wuehler: Para. 0038-0050, 0062-0065, 0077-0088 and 0096). This reads on the claim concept of comprising digital assets corresponding to physical assets associated with the target user, wherein the physical assets comprise at least two items selected from a list consisting of a fund, a house property, a stock, a loan contract, a bill, and a receivable item, and wherein each smart contract object of the plurality of smart contract objects corresponds to a respective asset type of the plurality of different asset types); 
in response to receiving the request performing an identity authentication of the target user based on a public key corresponding to a private key: determining that the identity authentication of the target user is successful (Wuehler discloses for example, logging into the financial institution system(s) 400 generally requires that the first user 110 authenticate his/her identity using a user name, a passcode, a cookie, a biometric identifier, a private key, a token, and/or another authentication mechanism that is provided by the first user 110 to the financial institution system(s) 400 via the mobile device. a customer account data repository 480 which includes customer authentication data 480 and customer account information 484, a mobile banking application 490 which includes a block chain interface. This action is processed using the public key held by the customer in order to verify the authenticity of the customer's action(s), and the resulting encrypted action information is input into the smart contract such as a bar code or Quick Response (QR) code (determining the actions meet the condition of the smart contract), (see Wuehler: Para. 0039-0062, 0080-0082 and FIG. 10). This reads on the claim concept of in response to receiving the request performing an identity authentication of the target user based on a public key corresponding to a private key: determining that the identity authentication of the target user is successful);
However, Wuehler does not appears to specifically disclose in response to determining that the identity authentication of the target user is successful, combining the plurality of asset objects of the plurality of different asset types in a target object, the target object comprising an address field used to maintain address information of the plurality of asset objects and corresponding to an asset type specified in the request; in response to determining that the request satisfies the predetermined transfer rule, deleting the address information corresponding to the plurality of asset objects from the target object; and adding the address information to asset receiving objects corresponding to the plurality of asset objects. 
In the same field of endeavor, Stradling discloses in response to determining that the identity authentication of the target user is successful, combining the plurality of asset objects of the plurality of different asset types in a target object, the target object comprising an address field used to maintain address information of the plurality of asset objects and corresponding to an asset type specified in the request (Stradling discloses authentication of data sourced from the public APis of any website in the world. This data is pushed to a blockchain-based smart-contract called the oracle (or any other name with similar functionality) 210. The oracle 210 is used to provide information to decentralized applications. More specifically, the oracle 210 can provide a data feed to the smart contract. The system can summarize the portfolio with an asset value, a collateral value, a creation fee and a monthly fee as well. Any combination of this data can be presented. The user can then enter their ETH address to continue, which should be the same address used to send funds to the multi-asset portfolio. The wallet stores the user's private key and address for that multi-asset, (see Stradling: Para. 0094, 0112, 0154, 0156, 0185 and 0277). This reads on the claim concept of in response to determining that the identity authentication of the target user is successful, combining the plurality of asset objects of the plurality of different asset types in a target object, the target object comprising an address field used to maintain address information of the plurality of asset objects and corresponding to an asset type specified in the request);
in response to determining that the request satisfies the predetermined transfer rule, deleting the address information corresponding to the plurality of asset objects from the target object; and adding the address information to asset receiving objects corresponding to the plurality of asset objects (Stadling discloses the indication of the desire to rebalance the multiasset portfolio can include a request to rebalance one or more assets in the multi-asset portfolio or add/delete one or more assets in the multi-asset portfolio. Private keys of a sending address associated with the entity can be used as an entity signature key for the contract, (see Stadling: Para. 0078, 0138, 0145-0153 and 0159). This reads on the claim concept of in response to determining that the request satisfies the predetermined transfer rule, deleting the address information corresponding to the plurality of asset objects from the target object; and adding the address information to asset receiving objects corresponding to the plurality of asset objects).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a block chain includes different digital assets of Wuehler in order to have incorporated the address information of the plurality of asset, as disclosed by Stradling, since both of these mechanisms are directed to block chain/ DLT (Distributed Ledger technology) are the building block of internet of value, and enable recording of interactions and transfer value peer-to-peer, without a need for a centrally coordinating entity. DLT could fundamentally change the financial sector, making it more efficient, resilient and reliable. The digital world has significant advantages over the physical world. Distances can be overcome without loss of time. The time factor itself takes on a different meaning because time can easily be rewound. Objects can be copied and duplicated without further effort. Block chain technology plays a fundamental role in this overall picture of Digital Transformation. As a trust protocol it can be seen as the link between the physical world and the digital world. Smart Contracts form an essential component when it comes to processing information on the Block chain. If the Block chain itself represents a distributed, permanent data storage, with the help of Smart Contracts. The fact that the program code itself is stored on the Block chain makes manipulation of the calculation steps impossible. Furthermore, the distribution and simultaneous execution of a Smart Contract on many nodes of the Block chain avoids the execution from being prevented by manipulation of a node. The most important platform for the generation of Tokens today is the Ethereum Block chain. It allows the straightforward technical implementation of Tokens through Smart Contracts. The connection between a Token and its asset is initially purely fictitious, as is the case with a security and its obligation. If it concerns a digital asset, the connection can usually be mapped via the program code of a Smart Contract. Tokens represent the physical object in the digital world. This allows algorithms and Smart Contracts to access specific objects and makes the physical world tangible for the digital world. Blockcchain is the underlying technology that Bitcoin and most other digital assets use to record and validate transactions. It is a linked list of transaction updates to a virtual digital public ledger. A block chain consists of a group of transactions in blocks. Cold storage is a mechanism where private keys used to sign withdrawal transactions are kept in secure locations that are not connected to the internet. Cryptocurrencies, also known as digital assets and digital currencies, are issued and transferred electronically. A hash is the function of mapping data of variable size to a new set of data at a fixed size in such a way that the reverse computation is effectively impossible. The idea behind a hash functions use is to facilitate a thorough means for searching for data in a dataset. Each block contains the hash of its parent inside its own header. Incorporating the teachings of Stradling into Wuehler would produce multi-asset blockchain based trustless smart contract for managing a multi-asset portfolio, receiving an indication from an individual associated with the multi-asset portfolio of a desire to rebalance the multi-asset portfolio, presenting the individual with an interface to rebalance the multi-asset portfolio, receiving input from the individual comprising a rebalancing of the multi-asset portfolio and updating the multi-asset blockchain based trustless smart contract to yield a modified multi-asset blockchain based trustless smart contract which incorporates the rebalancing, as disclosed by Stradling, (see Abstract). 
However, Wuehler and Stradling do not appears to specifically disclose retrieving historical data associated with a predetermined feature of the plurality of asset objects, wherein the historical data is to be validated by a predetermined transfer rule and the predetermined transfer rule is configured to protect a security and a confidentiality of the target user; determining based on processmg the historical data that the request satisfies the predetermined transfer rule.
In the same field of endeavor, Padmanabhan discloses retrieving historical data associated with a predetermined feature of the plurality of asset objects, wherein the historical data is to be validated by a predetermined transfer rule and the predetermined transfer rule is configured to protect a security and a confidentiality of the target user (Padmanabhan discloses financial systems, assets such as currencies, or securities, are typically held and traded electronically within bloc kchain system. the virtual chain interface 1405 supports retrieval of historical data from the block chain. For example, for an entity specifying financial account history_b, the virtual chain interface 1405 will generate native block chain protocol code to pull all transactions that have ever happened within the specified block chain for that specified asset, thus returning a series of transactions that have occurred over time. The generated sidechain 189 asset also may be held for a predetermined contest period at operation 154, during which time the transfer will be invalidated if a reorganization proof 183 associated with the parent blockchain 188 asset is detected in the parent blockchain. The nodes in the peer-to-peer network to participate in the selected consensus protocol may be accomplished by logic block 311 according to a rule-based set of factors, pre-defined and configured for example by the blockchain platform administrator (user profile comprising protected data). Blockchain security methods include the use of public-key cryptography (security parameter), (Padmanabhan: Para. see 0097-0103, 0122, 0239, 0331 and 0332). This reads on the claim concept of retrieving historical data associated with a predetermined feature of the plurality of asset objects, wherein the historical data is to be validated by a predetermined transfer rule and the predetermined transfer rule is configured to protect a security and a confidentiality of the target user); 
determining based on processing the historical data that the request satisfies the predetermined transfer rule (Padmanabhan discloses Translating each of the smart contract blocks into a native programming language to form a smart contract to execute via the blockchain. A smart contract is a self-executing, self-enforcing protocol which is governed by its explicit terms and conditions, which stores and carries out contractual clauses via blockchain. Smart contracts use blockchain technology to verify, validate, capture and enforce agreed-upon terms between multiple parties, (Padmananbhan: Para. 0111 0243-0258 0339 0356 and FIG. 11-13). This reads on the claim concept of determining based on processing the historical data that the request satisfies the predetermined transfer rule); 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a block chain includes different digital assets and address information of the plurality of asset of Wuehler and Stradling in order to have incorporated historical data, as disclosed by Padmanabhan, since both of these mechanisms are directed to  businesses can transact with each other, they must define a common set of contracts covering common terms, data, rules, concept definitions, and processes. Taken together, these contracts lay out the business model that govern all of the interactions between transacting parties. Using a blockchain network, we can turn these contracts into executable programs – known in the industry as smart contracts to open up a wide variety of new possibilities. That’s because a smart contract can implement the governance rules for any type of business object, so that they can be automatically enforced when the smart contract is executed. For example, a smart contract might ensure that a new car delivery is made within a specified timeframe, or that funds are released according to prearranged terms, improving the flow of goods or capital respectively. Most importantly however, the execution of a smart contract is much more efficient than a manual human business process. A blockchain immutably records transactions which update states in a ledger. A smart contract programmatically accesses two distinct pieces of the ledger a blockchain, which immutably records the history of all transactions, and a world state that holds a cache of the current value of these states, as it’s the current value of an object that is usually required. Smart contracts primarily put, get and delete states in the world state, and can also query the immutable blockchain record of transactions. Associated with every chaincode is an endorsement policy that applies to all of the smart contracts defined within it. An endorsement policy is very important; it indicates which organizations in a blockchain network must sign a transaction generated by a given smart contract in order for that transaction to be declared valid. Cryptocurrency addresses are used to receive and send transactions on the network. An address is a string of alphanumeric characters, but can also be represented as a QR code. A block in the block chain is a container that has the details of more than 500 transactions. There will be many blocks in the block chain to process more transactions every second. The size of a block in the blockchain can be 8Mb. Noe/User or computer within the blockchain architecture (each has an independent copy of the whole blockchain ledger). Transaction smallest building block of a blockchain system (records, information, etc.) that serves as the purpose of blockchain.  A data structure used for keeping a set of transactions which is distributed to all nodes in the network and Chain/a sequence of blocks in a specific order. Miners’ specific nodes which perform the block verification process before adding anything to the blockchain structure with the set of rules and arrangements to carry out blockchain operations. A hash is like a fingerprint (long record consisting of some digits and letters). Each block hash is generated with the help of a cryptographic hash algorithm. This helps to identify each block in a blockchain structure easily. The moment a block is created, it automatically attaches a hash, while any changes made in a block affect the change of a hash too. Simply stated, hashes help to detect any changes in blocks. The final element within the block is the hash from a previous block. This creates a chain of blocks and is the main element behind blockchain architecture’s security. Incorporating the teachings of Padmanabhan into Wuehler and Stradling would produce wherein the user profile is stored as a blockchain asset within the blockchain with a first portion of the user profile comprising non-protected data accessible to all participating nodes on the blockchain and with a second portion of the user profile comprising protected data accessible only to participating nodes having user consent; means for prompting the user device to grant user consent to share the protected data with a second one of the plurality of tenants; and means for sharing the protected data with the second one of the plurality of tenants by permitting access to the protected data within the blockchain asset by the second tenant's participating node, as disclosed by Padmanabhan, (see Abstract). 
Regarding independent claim(s) 15, Wuehler discloses A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations comprising: receiving, from a target user recorded in a distributed of a block chain network (Wuehler discloses memory includes any computer readable medium configured to store data, code, or other information. The memory 220 can store any of a number of applications which comprise computer-executable instructions/code executed by the processor. Computer-executable instructions that direct the processing device (one or more) to carry out specific functions. Smart contract infrastructure can be implemented by replicated asset registries and contract execution using cryptographic hash chain and include distributed domain name management. The system may be configured to provide target information to the user 4 and/or allow the user to make changes to or control the applications 27 and/or devices 50, in part in order to reach the target. The user interface 330 employs certain input and output devices to input data received from the first user 110 or second user 120 or output data to the first user 110 or second user 120. A node that places the smart contract on the block chain must approve all transactions for smart contracts mapped to that smart contract with some rules. Smart contracts use block chain technology to verify, validate, capture and enforce agreed-upon terms between multiple parties. Smart contracts on the block chain allow for transactions and agreements to be carried out among anonymous parties without the need for a central entity, external enforcement, or legal system, (see Wuehler: Para. 0080-0085, 0051-0059, 0075-0077 and 0096-0098). This reads on the claim concept of a computer-implemented method for asset management, the method comprising: receiving, from a target user recorded in a distributed of a block chain network), 
A user input comprising a request to transfer a plurality of asset objects of a plurality of different asset types, the plurality of asset objects being created by invoking a plurality of smart contract objects (Wuehler discloses user input devices 240, a network interface 260, a power source 215, a clock or other timer 250, a camera 280, and a positioning system device, which allow the mobile device 200 to receive data (request to transfer) from a user such as from other user. a transaction record/request for using the smart contract initiates execution of the smart contract. Smart contract infrastructure can be implemented by replicated asset registries and contract execution using cryptographic hash chain. The types of asset financial institution and financial entity include any organization that processes financial transactions including, but not limited to, banks, credit unions, savings and loan associations, investment companies, stock brokerages, asses management firms, insurance companies and the like. A block chain asset is a natively digital asset like Bitcoin or a digitized traditional asset like digital gold, a stock or a title; where the record of ownership is recorded within a public or permissioned distributed ledger network. The network server application 470, the authentication application 460, and the mobile banking application 490 are configured to invoke or use the customer account information. A smart contract can be invoked from entities within (other smart contracts) and outside (external data sources) the blockchain. A smart contract defines the rules between different organizations in executable code. Applications invoke a smart contract to generate transactions that are recorded on the ledger, (see Wuehler: Para. 0038, 0048-0051, 0063, 0066-0075 and 0077-0088). This reads on the claim concept of user input comprising a request to transfer a plurality of asset objects of a plurality of different asset types, the plurality of asset objects being created by invoking a plurality of smart contract objects) and 
comprising digital assets corresponding to physical assets associated with the target user, wherein the physical assets comprise at least two items selected from a list consisting of a fund, a house property, a stock, a loan contract, a bill, and a receivable item, and wherein each smart contract object of the plurality of smart contract objects corresponds to a respective asset type of the plurality of different asset types (Wuehler discloses the types of assets  financial institution and financial entity include any organization that processes financial transactions including, but not limited to, banks, credit unions, savings and loan associations (house or car), investment companies, stock brokerages, asses management firms, insurance companies and the like, which is the assets associated with costumer or target user. a smart contract block chain configuration to implement a secure and transparent self-managing rewards program between an entity (or firm) and its customers. Customers may perform one or more actions that provide input to the smart contract.  a bank whose primary business and function is to collect money from the public and invest it in financial assets such as stocks and bonds, loans and mortgages (house property), leases, and insurance policies (financial institution), which is comprising digital assets corresponding to physical assets associated with the target user. The user may provide a username, password, and a personal identification number to access a balance check, a funds transfer, a deposit, a bill-pay (car note), and access to submitting a transaction request associated with a smart contracts rewards program, (see Wuehler: Para. 0038-0050, 0062-0065, 0077-0088 and 0096). This reads on the claim concept of comprising digital assets corresponding to physical assets associated with the target user, wherein the physical assets comprise at least two items selected from a list consisting of a fund, a house property, a stock, a loan contract, a bill, and a receivable item, and wherein each smart contract object of the plurality of smart contract objects corresponds to a respective asset type of the plurality of different asset types); 
in response to receiving the request performing an identity authentication of the target user based on a public key corresponding to a private key: determining that the identity authentication of the target user is successful (Wuehler discloses for example, logging into the financial institution system(s) 400 generally requires that the first user 110 authenticate his/her identity using a user name, a passcode, a cookie, a biometric identifier, a private key, a token, and/or another authentication mechanism that is provided by the first user 110 to the financial institution system(s) 400 via the mobile device. a customer account data repository 480 which includes customer authentication data 480 and customer account information 484, a mobile banking application 490 which includes a block chain interface. This action is processed using the public key held by the customer in order to verify the authenticity of the customer's action(s), and the resulting encrypted action information is input into the smart contract such as a bar code or Quick Response (QR) code (determining the actions meet the condition of the smart contract), (see Wuehler: Para. 0039-0062, 0080-0082 and FIG. 10). This reads on the claim concept of in response to receiving the request performing an identity authentication of the target user based on a public key corresponding to a private key: determining that the identity authentication of the target user is successful);
However, Wuehler does not appears to specifically disclose in response to determining that the identity authentication of the target user is successful, combining the plurality of asset objects of the plurality of different asset types in a target object, the target object comprising an address field used to maintain address information of the plurality of asset objects and corresponding to an asset type specified in the request; in response to determining that the request satisfies the predetermined transfer rule, deleting the address information corresponding to the plurality of asset objects from the target object; and adding the address information to asset receiving objects corresponding to the plurality of asset objects. 
In the same field of endeavor, Stradling discloses in response to determining that the identity authentication of the target user is successful, combining the plurality of asset objects of the plurality of different asset types in a target object, the target object comprising an address field used to maintain address information of the plurality of asset objects and corresponding to an asset type specified in the request (Stradling discloses authentication of data sourced from the public APis of any website in the world. This data is pushed to a blockchain-based smart-contract called the oracle (or any other name with similar functionality) 210. The oracle 210 is used to provide information to decentralized applications. More specifically, the oracle 210 can provide a data feed to the smart contract. The system can summarize the portfolio with an asset value, a collateral value, a creation fee and a monthly fee as well. Any combination of this data can be presented. The user can then enter their ETH address to continue, which should be the same address used to send funds to the multi-asset portfolio. The wallet stores the user's private key and address for that multi-asset, (see Stradling: Para. 0094, 0112, 0154, 0156, 0185 and 0277). This reads on the claim concept of in response to determining that the identity authentication of the target user is successful, combining the plurality of asset objects of the plurality of different asset types in a target object, the target object comprising an address field used to maintain address information of the plurality of asset objects and corresponding to an asset type specified in the request);
in response to determining that the request satisfies the predetermined transfer rule, deleting the address information corresponding to the plurality of asset objects from the target object; and adding the address information to asset receiving objects corresponding to the plurality of asset objects (Stadling discloses the indication of the desire to rebalance the multiasset portfolio can include a request to rebalance one or more assets in the multi-asset portfolio or add/delete one or more assets in the multi-asset portfolio. Private keys of a sending address associated with the entity can be used as an entity signature key for the contract, (see Stadling: Para. 0078, 0138, 0145-0153 and 0159). This reads on the claim concept of in response to determining that the request satisfies the predetermined transfer rule, deleting the address information corresponding to the plurality of asset objects from the target object; and adding the address information to asset receiving objects corresponding to the plurality of asset objects).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a block chain includes different digital assets of Wuehler in order to have incorporated the address information of the plurality of asset, as disclosed by Stradling, since both of these mechanisms are directed to block chain/ DLT (Distributed Ledger technology) are the building block of internet of value, and enable recording of interactions and transfer value peer-to-peer, without a need for a centrally coordinating entity. DLT could fundamentally change the financial sector, making it more efficient, resilient and reliable. The digital world has significant advantages over the physical world. Distances can be overcome without loss of time. The time factor itself takes on a different meaning because time can easily be rewound. Objects can be copied and duplicated without further effort. Block chain technology plays a fundamental role in this overall picture of Digital Transformation. As a trust protocol it can be seen as the link between the physical world and the digital world. Smart Contracts form an essential component when it comes to processing information on the Block chain. If the Block chain itself represents a distributed, permanent data storage, with the help of Smart Contracts. The fact that the program code itself is stored on the Block chain makes manipulation of the calculation steps impossible. Furthermore, the distribution and simultaneous execution of a Smart Contract on many nodes of the Block chain avoids the execution from being prevented by manipulation of a node. The most important platform for the generation of Tokens today is the Ethereum Block chain. It allows the straightforward technical implementation of Tokens through Smart Contracts. The connection between a Token and its asset is initially purely fictitious, as is the case with a security and its obligation. If it concerns a digital asset, the connection can usually be mapped via the program code of a Smart Contract. Tokens represent the physical object in the digital world. This allows algorithms and Smart Contracts to access specific objects and makes the physical world tangible for the digital world. Blockcchain is the underlying technology that Bitcoin and most other digital assets use to record and validate transactions. It is a linked list of transaction updates to a virtual digital public ledger. A block chain consists of a group of transactions in blocks. Cold storage is a mechanism where private keys used to sign withdrawal transactions are kept in secure locations that are not connected to the internet. Cryptocurrencies, also known as digital assets and digital currencies, are issued and transferred electronically. A hash is the function of mapping data of variable size to a new set of data at a fixed size in such a way that the reverse computation is effectively impossible. The idea behind a hash functions use is to facilitate a thorough means for searching for data in a dataset. Each block contains the hash of its parent inside its own header. Incorporating the teachings of Stradling into Wuehler would produce multi-asset blockchain based trustless smart contract for managing a multi-asset portfolio, receiving an indication from an individual associated with the multi-asset portfolio of a desire to rebalance the multi-asset portfolio, presenting the individual with an interface to rebalance the multi-asset portfolio, receiving input from the individual comprising a rebalancing of the multi-asset portfolio and updating the multi-asset blockchain based trustless smart contract to yield a modified multi-asset blockchain based trustless smart contract which incorporates the rebalancing, as disclosed by Stradling, (see Abstract). 
However, Wuehler and Stradling do not appears to specifically disclose retrieving historical data associated with a predetermined feature of the plurality of asset objects, wherein the historical data is to be validated by a predetermined transfer rule and the predetermined transfer rule is configured to protect a security and a confidentiality of the target user; determining based on processmg the historical data that the request satisfies the predetermined transfer rule.
In the same field of endeavor, Padmanabhan discloses retrieving historical data associated with a predetermined feature of the plurality of asset objects, wherein the historical data is to be validated by a predetermined transfer rule and the predetermined transfer rule is configured to protect a security and a confidentiality of the target user (Padmanabhan discloses financial systems, assets such as currencies, or securities, are typically held and traded electronically within bloc kchain system. the virtual chain interface 1405 supports retrieval of historical data from the block chain. For example, for an entity specifying financial account history_b, the virtual chain interface 1405 will generate native block chain protocol code to pull all transactions that have ever happened within the specified block chain for that specified asset, thus returning a series of transactions that have occurred over time. The generated sidechain 189 asset also may be held for a predetermined contest period at operation 154, during which time the transfer will be invalidated if a reorganization proof 183 associated with the parent blockchain 188 asset is detected in the parent blockchain. The nodes in the peer-to-peer network to participate in the selected consensus protocol may be accomplished by logic block 311 according to a rule-based set of factors, pre-defined and configured for example by the blockchain platform administrator (user profile comprising protected data). Blockchain security methods include the use of public-key cryptography (security parameter), (Padmanabhan: Para. see 0097-0103, 0122, 0239, 0331 and 0332). This reads on the claim concept of retrieving historical data associated with a predetermined feature of the plurality of asset objects, wherein the historical data is to be validated by a predetermined transfer rule and the predetermined transfer rule is configured to protect a security and a confidentiality of the target user); 
determining based on processing the historical data that the request satisfies the predetermined transfer rule (Padmanabhan discloses Translating each of the smart contract blocks into a native programming language to form a smart contract to execute via the blockchain. A smart contract is a self-executing, self-enforcing protocol which is governed by its explicit terms and conditions, which stores and carries out contractual clauses via blockchain. Smart contracts use blockchain technology to verify, validate, capture and enforce agreed-upon terms between multiple parties, (Padmananbhan: Para. 0111 0243-0258 0339 0356 and FIG. 11-13). This reads on the claim concept of determining based on processing the historical data that the request satisfies the predetermined transfer rule); 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a block chain includes different digital assets and address information of the plurality of asset of Wuehler and Stradling in order to have incorporated historical data, as disclosed by Padmanabhan, since both of these mechanisms are directed to  businesses can transact with each other, they must define a common set of contracts covering common terms, data, rules, concept definitions, and processes. Taken together, these contracts lay out the business model that govern all of the interactions between transacting parties. Using a blockchain network, we can turn these contracts into executable programs – known in the industry as smart contracts to open up a wide variety of new possibilities. That’s because a smart contract can implement the governance rules for any type of business object, so that they can be automatically enforced when the smart contract is executed. For example, a smart contract might ensure that a new car delivery is made within a specified timeframe, or that funds are released according to prearranged terms, improving the flow of goods or capital respectively. Most importantly however, the execution of a smart contract is much more efficient than a manual human business process. A blockchain immutably records transactions which update states in a ledger. A smart contract programmatically accesses two distinct pieces of the ledger a blockchain, which immutably records the history of all transactions, and a world state that holds a cache of the current value of these states, as it’s the current value of an object that is usually required. Smart contracts primarily put, get and delete states in the world state, and can also query the immutable blockchain record of transactions. Associated with every chaincode is an endorsement policy that applies to all of the smart contracts defined within it. An endorsement policy is very important; it indicates which organizations in a blockchain network must sign a transaction generated by a given smart contract in order for that transaction to be declared valid. Cryptocurrency addresses are used to receive and send transactions on the network. An address is a string of alphanumeric characters, but can also be represented as a QR code. A block in the block chain is a container that has the details of more than 500 transactions. There will be many blocks in the block chain to process more transactions every second. The size of a block in the blockchain can be 8Mb. Noe/User or computer within the blockchain architecture (each has an independent copy of the whole blockchain ledger). Transaction smallest building block of a blockchain system (records, information, etc.) that serves as the purpose of blockchain.  A data structure used for keeping a set of transactions which is distributed to all nodes in the network and Chain/a sequence of blocks in a specific order. Miners’ specific nodes which perform the block verification process before adding anything to the blockchain structure with the set of rules and arrangements to carry out blockchain operations. A hash is like a fingerprint (long record consisting of some digits and letters). Each block hash is generated with the help of a cryptographic hash algorithm. This helps to identify each block in a blockchain structure easily. The moment a block is created, it automatically attaches a hash, while any changes made in a block affect the change of a hash too. Simply stated, hashes help to detect any changes in blocks. The final element within the block is the hash from a previous block. This creates a chain of blocks and is the main element behind blockchain architecture’s security. Incorporating the teachings of Padmanabhan into Wuehler and Stradling would produce wherein the user profile is stored as a blockchain asset within the blockchain with a first portion of the user profile comprising non-protected data accessible to all participating nodes on the blockchain and with a second portion of the user profile comprising protected data accessible only to participating nodes having user consent; means for prompting the user device to grant user consent to share the protected data with a second one of the plurality of tenants; and means for sharing the protected data with the second one of the plurality of tenants by permitting access to the protected data within the blockchain asset by the second tenant's participating node, as disclosed by Padmanabhan, (see Abstract). 
Claims 2, 3, 7, 9, 10, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wuehler (US 2017/0140408 A1, hereinafter Wuehler) in view of Stradling et al. (US 2018/0089760 A1, hereinafter Stradling) in view of Padmanabhan et al. (US 2019/0238525 A1, Padmanabhan) and in view of Pierce et al. (US 2019/0028276, hereinafter Pierce).
Regarding dependent claim(s) 2, the combination of Wuehler, Stradling and Padmanabhan discloses the method as in claim 1. However, the combination of Wuehler, Stradling and Padmanabhan do not appear to specifically disclose wherein the request comprises an asset type specified by the target user.
In the same field of endeavor, Pierce discloses wherein the request comprises an asset type specified by the target user (A futures contract is a legally binding agreement to buy or sell a commodity at a specified price at a predetermined future time, (see Pierce: Para. 0115). The transaction type may be, in one embodiment, a request/offer/order to either buy or sell a specified quantity or units of a financial instrument at a specified price or value, (see Pierce: Para. 0132, 0134 and 0221). This reads on the claim concept of wherein the request comprises an asset type specified by the target user). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a block chain includes different digital assets and address information of the plurality of asset of Wuehler, Stradling and Padmanabhan in order to have incorporated the specified by the target user, as disclosed by Pierce, since both of these mechanisms are directed to a blockchain asset is a natively digital asset like Bitcoin or a digitized traditional asset like digital gold, a stock or a title; where the record of ownership is recorded within a public or permissioned distributed ledger network. Blockchain assets are a type of digital asset or cryptocurrency. With traditional assets, like Apple stock, most people only hold rights on paper, but do not actually hold the asset. In order to transfer or sell this asset, it has to be done for you by a third party. Blockchain assets, however, are digital, owned solely by you, and are immediately transferable at any time to any person. The Exodus wallet contains your keys to your assets safely offline, encrypted on your computer's hard drive. Once a client’s identity is confirmed and their account is set up, the client is free to start placing orders. Blockchain can receive those requests and trigger a smart contract, programming code that contains the terms and conditions of the requested transaction and automates the approval processes and clearing calculations. If the client’s request meets the conditions outlined in the smart contract, the technology can then securely transmit documentation, such as a trade confirmation, and secure funding for the new investment position through automated payment channels. Blockchain allows all of this to happen within minutes rather than taking an asset manager hours or days to complete. Asset tokenization is the securitization of high-value goods like intellectual property, buildings or even famous works of art. The enhanced security and increased speed and efficiency that blockchain represents will allow investors to invest in assets anywhere in the world. While broadening the investor base, increasing liquidity and decreasing resell risk, asset tokenization can also create new barriers to entry for asset managers. With tokenized ownership, parties trade and settle directly within minutes and at low cost, which has the potential to eliminate managers from the equation. On the other hand, many firms are already developing alternative offerings and services to stay relevant to existing investors and attract new business from the expected influx of first-time investors. Any development that promises to drastically increase the pool of potential investors and capital will be a boon to savvy managers. Though blockchain is being discreetly applied to everything from food safety to digital voting, most people know it as the technology that underpins cryptocurrencies like Bitcoin. Tokenization of assets is the concept of using blockchain technology to securitize assets. It is the process of issuing a blockchain token that digitally represents a real tradeable asset. Distributed ledger technologies (DLTs), such as the blockchain, have the potential to transform financial markets. From their most visible application in equity issuance and capital raising for small companies through Initial Coin Offerings (ICOs), to post-trade processes, clearing and settlement of securities, the technology has the potential to challenge the current construct of financial markets, affecting infrastructure and participants alike. Tokenisation of assets involves the digital representation of real (physical) assets on distributed ledgers, or the issuance of traditional asset classes in tokenised form. The application of DLTs and smart contracts in asset tokenisation has the potential to deliver a number of benefits, including efficiency gains driven by automation and disintermediation; transparency; improved liquidity potential and tradability of assets with near-absent liquidity by adding liquidity to currently illiquid assets; faster and potentially more efficient clearing and settlement. It allows for fractional ownership of assets which, in turn, could lower barriers to investment and promote more inclusive access by retail investors to previously unaffordable or insufficiently divisive asset classes, allowing global pools of capital to reach parts of the financial markets previously reserved to large investors. Incorporating the teachings of Pierce into Wuehler, Stradling and Padmanabhan would produce the validation rules of the blockchain may rely upon quantities of the digital tradeable token and inventory tokens satisfying a predetermined relationship, as disclosed by Pierce, (see Abstract). 
Regarding dependent claim(s) 3, the combination of Wuehler, Stradling and Padmanabhan discloses the method as in claim 2. However, the combination of Wuehler, Stradling and Padmanabhan do not appear to specifically disclose further comprising deploying a contract object corresponding to the asset type in the blockchain network to create the target object.
In the same field of endeavor, Pierce discloses further comprising deploying a contract object corresponding to the asset type in the blockchain network to create the target object (Pierce discloses a blockchain includes different digital assets, including digital tradeable tokens and inventory tokens, (see Pierce: Para. 0077-0079). An exchange may offer multiple products and contracts for purchase that may be tracked or settled using a distributed ledger, (see Pierce: Para. 0114-0119 and 0123). Send and receive, trade or other information therewith. It should be appreciated that the types of computer devices deployed by traders, (see Pierce: Para. 0144). A single transaction can create multiple outputs, as would be the case when sending to multiple addresses, but each output of a particular transaction can only be used as an input once in the block chain, (see Pierce: Para. 0161, 0167 and 0170). The difficulty target 510 is the proof-of work algorithm difficulty target for the block, (see Pierce: Para. 0122 and 0158). The new block is generated comprising at least the data indicative of the change to the block chain, (see Pierce: Para. 0200, 0222 and 0223). This reads comprising deploying a contract object corresponding to the asset type in the block chain network to create the target object). 
Regarding dependent claim(s) 7, the combination of Wuehler, Stradling and Padmanabhan discloses the method as in claim 1. However, the combination of Wuehler, Stradling and Padmanabhan do not appear to specifically disclose further comprising generating for the target user a public key associated with an account address of an institution in the blockchain network and the private key configured to be used by the institution to operate an account.
In the same field of endeavor, Pierce discloses further comprising generating for the target user a public key associated with an account address of an institution in the blockchain network and the private key configured to be used by the institution to operate an account (A signature shows that the party has the permissions to create digital tradeable tokens, e.g., is an issuer, e.g., of both digital tradeable tokens and their corresponding physical assets. The issuer signing should be allowed to create both tokens. This is checked via a rule list identifying the public keys of valid issuers, (see Pierce: Para. 0193). Only the entity possessing the appropriate private key is able to create a satisfactory signature. The digital signature provides authorization that the funds may be spent, (see Pierce: Para. 0190, 0224 and 0229). The public key and private key are associated with each other through some mathematical relationship. The public key is meant to be distributed publicly to serve as an address to receive messages from other users, like an IP address or home address. The private key is meant to be kept secret and is used to digitally sign messages sent to other users. The signature is included in the message so that the recipient can verify using the sender’s public key. This way, the recipient can be sure that only the sender could have sent this message. Generating a key pair is analogous to creating an account on the block chain, but without having to actually register anywhere. Also, every transaction that is executed on the block chain is digitally signed by the sender using their private key. This signature ensures that only the owner of the account can move asset out of the account. This reads on the claim concept of further comprising generating for the target user a public key associated with an account address of an institution in the blockchain network and the private key configured to be used by the institution to operate an account).
Regarding claim 9, (drawn computer-readable medium): claim 9 is computer-readable medium claims respectively that correspond to method of claim 2. Therefore, 9 is rejected for at least the same reasons as the method of 2.
Regarding claim 10, (drawn computer-readable medium): claim 10 is computer-readable medium claims respectively that correspond to method of claim 3. Therefore, 10 is rejected for at least the same reasons as the method of 3.
Regarding claim 14, (drawn computer-readable medium): claim 14 is computer-readable medium claims respectively that correspond to method of claim 7. Therefore, 14 is rejected for at least the same reasons as the method of 7.
Regarding claim 16, (drawn system): claim 16 is system claims respectively that correspond to method of claim 2. Therefore, 16 is rejected for at least the same reasons as the method of 2.
Regarding claim 17, (drawn system): claim 17 is system claims respectively that correspond to method of claim 3. Therefore, 17 is rejected for at least the same reasons as the method of 3.
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wuehler (US 2017/0140408 A1, hereinafter Wuehler) in view of Stradling et al. (US 2018/0089760 A1, hereinafter Stradling) in view of Padmanabhan et al. (2019/0238525 A1, Padmanabhan) in view of Pierce et al. (US 2019/0028276, hereinafter Pierce) and in view of Voorhees et al. (US 2018/0218176 A1, hereinafter Voorhees). 
Regarding dependent claim(s) 4, the combination of Wuehler, Stradling, Padmanabhan and Pierce discloses the method as in claim 3. However, the combination of Wuehler, Stradling, Padmanabhan and Pierce do not appear to specifically disclose wherein the contract object comprises an execution program configured to generate the asset object and a code field that is used to maintain an execution code related to the execution program.
In the same field of endeavor, Voorhees discloses wherein the contract object comprises an execution program configured to generate the asset object and a code field that is used to maintain an execution code related to the execution program (Voorhees discloses Digital assets, such as Bitcoin, are commonly utilized as an alternative form of currency for exchanging goods and services among various parties over a digital network.  A smart contract  between the interested parties (e.g., a borrower and a creditor/lender), which enables a requesting party to secure a loan or a line of credit in exchange for offering the requesting party's asset as collateral, (see Voorhees: Para. 0012-0014). The contract is in a sense built into the code, which means in one aspect that using block chain technology and smart contracts, at least some steps that are performed by the code can be transparent and processes are secured by the laws of cryptography, (see Voorhees: Para. 0015-0017). The smart contract can also include a contract monitor that is configured to monitor the execution of the smart contract on the block chain and a current value of the asset to yield a status, (see Voorhees: Para. 0032, 0036, 0049, 0052, 0054 and 0061). Generates a secure token for the smart contract. The system 210 generates the token according to any know or to be developed method of generating tokens as it relates to operation of digital currencies and assets.  This reads on the claim concept of wherein the contract object comprises an execution program configured to generate the asset object and a code field that is used to maintain an execution code related to the execution program).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a block chain includes different digital assets and address information of the plurality of asset of Wuehler, Stradling, Padmanabhan and Pierce in order to have incorporated the execution program or code, as disclosed by Voorhees, since both of these mechanisms are directed to the block header consists of three sets of block metadata. Metadata is data that provides information about other data. Firstly, there is a reference to a previous block hash, which connects this block to the previous block, lying in the block chain. The second set of metadata relates to the mining competition; namely the difficulty, timestamp and nonce. Lastly, the third piece of metadata is the Tree root; a data structure used to summarize all the transactions in the block in an efficient manner. A block is a container data structure, which brings together transactions for inclusion in the public ledger, known as the block chain. The block is made up of a header; containing metadata, followed by a long list of transactions. A block can be identified in two ways, either by referencing the block hash, or through referencing the block height. A smart contract is a self-enforcing agreement embedded in computer code managed by a block chain. The code contains a set of rules under which the parties of that smart contract agree to interact with each other. Smart contracts provide mechanisms for efficiently managing tokenized assets and access rights between two or more parties. A smart contract can be invoked from entities within (other smart contracts) and outside (external data sources) the block chain. Smart contract use cases range from simple to complex. They can be used for simple economic transactions like sending money from A to B. Smart contracts can also be used for registering any kind of ownership and property rights, like land registries and intellectual property, or managing smart access control for the sharing economy. Smart contracts have the potential to disrupt many industries. Use cases can be found in banking, insurance, energy, e-government, telecommunications, music industry, art, mobility, education, and many more. There are three integral parts, also referred to as objects, to every smart contract. The first one is signatories, the two or more parties using the smart contract, agreeing or disagreeing with the terms of the agreement using digital signatures. The second object is the subject of the agreement. This can only be an object that exists within the smart contract’s environment. Finally, any smart contract has to include specific terms. Those terms need to be mathematically described in full and using a programming language that is appropriate for the particular smart contract’s environment. Incorporating the teachings of Voorhees into Wuehler, Stradling, Padmanabhan and Pierce would produce creating, via a processor, a smart contract documenting a contractual relationship of at least two parties based on an exchange of an asset, monitoring an execution of the smart contract and a current value of the asset to yield a status, and managing the smart contract based on the status, as disclosed by Voorhees, (see Abstract).  
Regarding claim 11, (drawn computer-readable medium): claim 11 is computer-readable medium claims respectively that correspond to method of claim 4. Therefore, 11 is rejected for at least the same reasons as the method of 4.
Regarding claim 18, (drawn system): claim 18 is system claims respectively that correspond to method of claim 4. Therefore, 18 is rejected for at least the same reasons as the method of 4. 
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wuehler (US 2017/0140408 A1, hereinafter Wuehler) in view of Stradling et al. (US 2018/0089760 A1, hereinafter Stradling) in view of Padmanabhan et al. (2019/0238525 A1, Padmanabhan) in view of Biernat et al. (US 2019/0339678, hereinafter Biernat).
Regarding dependent claim(s) 5, the combination of Wuehler, Stradling and Padmanabhan discloses the method as in claim 1. However, the combination of Wuehler, Stradling and Padmanabhan do not appear to specifically disclose wherein the blockchain network comprises a consortium chain, and the target user in the blockchain network is a consortium member that has asset object generation authority in the consortium chain. 
In the same field of endeavor, Biernat discloses wherein the blockchain network comprises a consortium chain, and the target user in the blockchain network is a consortium member that has asset object generation authority in the consortium chain chain (Biernat discloses the industrial block chain to another device on the industrial block chain network, (see Biernat: Para. 0105 and FIG. 1-18). Each automation object defines the data and behavior of its associated device or data object, and can be set to be either public or private via the block chain editor, (see Biernat: Para. 0071). Block chains require no central authority; instead, trust is established and enforced cryptographically, with participating nodes (e.g., devices associated with entities 406) acting as a consortium and voting on the validity of a block using a consensus mechanism to manage the distributed ledger. The block chain creation and management features described above is implemented on a network devices or nodes (e.g., entities 406). The core block chain ledger is distributed throughout the network, and is independently validated by network members, (see Biernat: Para. 0053-0060, 0079 and 0090). The block chain-enabled industrial devices 1102 and using private keys 1122 and public keys 1124) can be used to ensure that the recipe is executed only on a specified target device (e.g., a specified industrial controller 1210), (see Biernat: Para. 0116 and 0150, 0151). This reads on the claim concept of wherein the block chain network comprises a consortium chain, and the target user in the block chain network is a consortium member that has asset object generation authority in the consortium chain). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a block chain includes different digital assets and address information of the plurality of asset of Wuehler, Stradling and Padmanabhan in order to have incorporated the block chain network comprises a consortium chain, as disclosed by Biernat, since both of these mechanisms are directed to Block chain is emerging as a potential solution, the new technology makes it easier to track and trace a product, allowing all partners involved to see where it has originated, where it’s been, and where it’s destined to go. This leads to a database everybody can trust as there is no single party in control. Block chain overrides the need for a central authority by distributing information previously held in a centralized ledger across a network of computers. When a transaction (which is essentially the transfer of ownership of something) is made on a block chain, it is added to a group of transactions, known as a block. Each block of transactions is connected to the block before and after it in a chronological, irreversible chain, hence the term block chain. Each block is stamped with a unique cryptographic code, ensuring records cannot be counterfeited or changed. For each block of transactions to be confirmed or verified, individuals must compete to solve a complex mathematical problem. A block chain is a list of records which are securely linked together in a shared, trusted, ledger that anyone can inspect, but which no single entity controls. The participants in any block chain system have to work together to keep the ledger updated and it can only be amended according to network consensus. Block chain creates opportunities for organizations to become more transparent, decentralized, secure, and efficient. The rule that nodes adopt the longest chain of blocks allows every node on the network to agree on what the block chain looks like, and therefore agree on the same transaction history. The chain is what individual nodes accept as the valid version of the block chain. Incorporating the teachings of Biernat into Wuehler, Stradling and Padmanabhan would produce Block chain-enabled industrial devices and associated systems are configured to support the use of industrial block chains in connection with product and machine tracking, subscription-based industrial services, device lifecycle management, and other functions, as disclosed by Biernat, (see Abstract). 
Regarding claim 12, (drawn computer-readable medium): claim 12 is computer-readable medium claims respectively that correspond to method of claim 5. Therefore, 12 is rejected for at least the same reasons as the method of 5.
Regarding claim 19, (drawn system): claim 19 is system claims respectively that correspond to method of claim 5. Therefore, 19 is rejected for at least the same reasons as the method of 5.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wuehler (US 2017/0140408 A1, hereinafter Wuehler) in view of Stradling et al. (US 2018/0089760 A1, hereinafter Stradling) in view of Padmanabhan et al. (2019/0238525 A1, Padmanabhan) in view of Pierce et al. (US 2019/0028276, hereinafter Pierce) and in view of Kephart et al. (US 2019/0149453 A1, hereinafter Kephart).  
Regarding dependent claim(s) 6, the combination of Wuehler, Stradling and Padmanabhan discloses the method as in claim 1. However, the combination of Wuehler, Stradling and Padmanabhan do not appear to specifically disclose further comprising: determining whether the request satisfies a predetermined transfer rule; and in response to determining that the request satisfies the predetermined transfer rule
In the same field of endeavor, Pierce discloses further comprising: determining whether the request satisfies a predetermined transfer rule; and in response to determining that the request satisfies the predetermined transfer rule (the validation rules require that at least some of the data stored in the linked digital assets satisfies a predetermined equation, (see Pierce: Para. 0074-0080). The system may identify the rules for calculating or validating business or transactional logic by parsing one or more blocks in a block chain, (see Pierce: Para. 0106, 0107, 0109, 0111, 0114, 0122, 0172 and 0177). This reads on the claim concept of determining whether the request satisfies a predetermined transfer rule; and in response to determining that the request satisfies the predetermined transfer rule).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a block chain includes different digital assets and address information of the plurality of asset of Wuehler, Stradling and Padmanabhan in order to have incorporated the specified by the target user, as disclosed by Pierce, since both of these mechanisms are directed to a blockchain asset is a natively digital asset like Bitcoin or a digitized traditional asset like digital gold, a stock or a title; where the record of ownership is recorded within a public or permissioned distributed ledger network. Blockchain assets are a type of digital asset or cryptocurrency. With traditional assets, like Apple stock, most people only hold rights on paper, but do not actually hold the asset. In order to transfer or sell this asset, it has to be done for you by a third party. Blockchain assets, however, are digital, owned solely by you, and are immediately transferable at any time to any person. The Exodus wallet contains your keys to your assets safely offline, encrypted on your computer's hard drive. Once a client’s identity is confirmed and their account is set up, the client is free to start placing orders. Blockchain can receive those requests and trigger a smart contract, programming code that contains the terms and conditions of the requested transaction and automates the approval processes and clearing calculations. If the client’s request meets the conditions outlined in the smart contract, the technology can then securely transmit documentation, such as a trade confirmation, and secure funding for the new investment position through automated payment channels. Blockchain allows all of this to happen within minutes rather than taking an asset manager hours or days to complete. Asset tokenization is the securitization of high-value goods like intellectual property, buildings or even famous works of art. The enhanced security and increased speed and efficiency that blockchain represents will allow investors to invest in assets anywhere in the world. While broadening the investor base, increasing liquidity and decreasing resell risk, asset tokenization can also create new barriers to entry for asset managers. With tokenized ownership, parties trade and settle directly within minutes and at low cost, which has the potential to eliminate managers from the equation. On the other hand, many firms are already developing alternative offerings and services to stay relevant to existing investors and attract new business from the expected influx of first-time investors. Any development that promises to drastically increase the pool of potential investors and capital will be a boon to savvy managers. Though blockchain is being discreetly applied to everything from food safety to digital voting, most people know it as the technology that underpins cryptocurrencies like Bitcoin. Tokenization of assets is the concept of using blockchain technology to securitize assets. It is the process of issuing a blockchain token that digitally represents a real tradeable asset. Distributed ledger technologies (DLTs), such as the blockchain, have the potential to transform financial markets. From their most visible application in equity issuance and capital raising for small companies through Initial Coin Offerings (ICOs), to post-trade processes, clearing and settlement of securities, the technology has the potential to challenge the current construct of financial markets, affecting infrastructure and participants alike. Tokenisation of assets involves the digital representation of real (physical) assets on distributed ledgers, or the issuance of traditional asset classes in tokenised form. The application of DLTs and smart contracts in asset tokenisation has the potential to deliver a number of benefits, including efficiency gains driven by automation and disintermediation; transparency; improved liquidity potential and tradability of assets with near-absent liquidity by adding liquidity to currently illiquid assets; faster and potentially more efficient clearing and settlement. It allows for fractional ownership of assets which, in turn, could lower barriers to investment and promote more inclusive access by retail investors to previously unaffordable or insufficiently divisive asset classes, allowing global pools of capital to reach parts of the financial markets previously reserved to large investors. Incorporating the teachings of Pierce into Wuehler, Stradling and Padmanabhan would produce the validation rules of the blockchain may rely upon quantities of the digital tradeable token and inventory tokens satisfying a predetermined relationship, as disclosed by Pierce, (see Abstract). 
However, Wuehler, Stradling, Padmanabhan and Pierce do not appears to specifically disclose deleting the address information from the target object and adding the address information to an asset receiving object that corresponds to the asset object. 
In the same field of endeavor, Kephart discloses deleting the address information from the target object and adding the address information to an asset receiving object that corresponds to the asset object (Kephart discloses relationships between multiple asset systems, plurality of users, one or more applications, one or more logical or physical assets, and/or the like leveraging existing data sets in one or more systems associated with a resource entity, (see Kephart: Para. 0021-0031). The plurality of users 4 may utilize asset management application to add information about new asset systems, delete information associated with old asset systems, modify location of the existing asset systems, and/or the like, (see Kephart: Para. 0034-0036 and 0039). Work location address including country, state, city, street address, building number, floor number, cubicle location, and/or the like. In some embodiments, the one or more human resources systems 40 comprise all work locations associated with each of the plurality of users including the home work address, country, state, city, street address, building number, floor number, cubicle location and IP address. IP address is a numerical label assigned to each device connected to a computer network that uses the Internet Protocol for communication, (see Kephart: Para. 0037 and 0038). Reroutes the electronic data transfer jobs associated with the first asset to at least one second asset based on the extracted first solution data model. In some embodiments, the system reroutes the electronic data transfer jobs only after receiving an approval from a user of the plurality of users, (see Kephart: Para. 0045-0050). The exchange of EDI/electronic data transfer documents is typically between two different companies, referred to as business partners or trading partners. This reads on the claim concept of deleting the address information from the target object and adding the address information to an asset receiving object that corresponds to the asset object).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a block chain includes different digital assets and address information of the plurality of asset of Wuehler, Stradling, Padmanabhan and Pierce in order to have incorporated the delete and add information associated with one or more asset management systems, as disclosed by Kephart, since both of these mechanisms are directed to  Blockchain comes with the concept of keeping the data or transactions decentralized. One of the important feature of a blockchain is immutability, which means that any transaction once recorded cannot be altered. The only way to maodify is to add the updated data in a new a new blockchain. Depending on the wallet interface you are using (MyCrypto, Metamask, etc.), you may be able to hide transactions, but the transaction will always exist on the blockchain. To be added to the blockchain, each block must contain the answer to a complex mathematical problem created using an irreversible cryptographic hash function. It allows value exchange without the need for trust or a central authority. Blockchain allows us to write a few lines of code, a program running on the blockchain, to which both of us send $50. This program will keep the $100 safe and check tomorrow’s weather automatically on several data sources. It will automatically transfer the whole amount to the winner. Each party can check the contract logic, and once it’s running on the blockchain it can’t be changed or stopped. This may be too much effort for a $50 bet, but imagine selling a house or a company. One bitcoin is a single unit of the Bitcoin (BTC) digital currency. Just like a dollar, a bitcoin has no value by itself; it has value only because we agree to trade goods and services to bring more of the currency under our control, and we believe others will do the same. To keep track of the amount of bitcoin each of us owns, the blockchain uses a ledger, a digital file that tracks all bitcoin transactions. The ledger file is not stored in a central entity server, like a bank, or in a single data center. It is distributed across the world via a network of private computers that are both storing data and executing computations. Each of these computers represents a node of the blockchain network and has a copy of the ledger file. We can define the blockchain as a system that allows a group of connected computers to maintain a single updated and secure ledger. In order to perform transactions on the blockchain, you need a wallet, a program that allows you to store and exchange your bitcoins. Since only you should be able to spend your bitcoins, each wallet is protected by a special cryptographic method that uses a unique pair of distinct but connected keys: a private and a public key. When you encrypt a transaction request with your wallet’s private key, you are generating a digital signature that is used by blockchain computers to verify the source and authenticity of the transaction. The digital signature is a string of text resulting from your transaction request and your private key; therefore it cannot be used for other transactions. If you change a single character in the transaction request message, the digital signature will change, so no potential attacker can change your transaction requests or alter the amount of bitcoin you are sending. Incorporating the teachings of Kephart into Wuehler, Stradling, Padmanabhan and Pierce would produce an electronic data transmissions based on generated solution data models. The system is typically configured for generating one or more solution data models comprising a plurality of asset systems and a plurality of users and storing the one or more solution data models in a model database, as disclosed by Kephart, (see Abstract). 
Regarding claim 13, (drawn computer-readable medium): claim 13 is computer-readable medium claims respectively that correspond to method of claim 6. Therefore, 13 is rejected for at least the same reasons as the method of 6.
Regarding dependent claim(s) 20, the combination of Wuehler, Stradling and Padmanabhan discloses the system as in claim 15. However, the combination of Wuehler, Stradling and Padmanabhan do not appear to specifically disclose wherein the operations further comprise: determining whether the request satisfies a predetermined transfer rule; generating for the target user a public key associated with an account address of an institution in the blockchain network and the private key configured to be used by the institution to operate an account.
In the same field of endeavor, Pierce discloses wherein the operations further comprise: determining whether the request satisfies a predetermined transfer rule (the validation rules require that at least some of the data stored in the linked digital assets satisfies a predetermined equation, (see Pierce: Para. 0074-0080). The system may identify the rules for calculating or validating business or transactional logic by parsing one or more blocks in a block chain, (see Pierce: Para. 0106, 0107, 0109, 0111, 0114, 0122, 0172 and 0177). This reads on the claim concept wherein the operations further comprise: determining whether the request satisfies a predetermined transfer rule; in response to determining that the request satisfies the predetermined transfer rule); 
generating for the target user a public key associated with an account address of an institution in the blockchain network and the private key configured to be used by the institution to operate an account (A signature shows that the party has the permissions to create digital tradeable tokens, e.g., is an issuer, e.g., of both digital tradeable tokens and their corresponding physical assets. The issuer signing should be allowed to create both tokens. This is checked via a rule list identifying the public keys of valid issuers, (see Pierce: Para. 0193). Only the entity possessing the appropriate private key is able to create a satisfactory signature. The digital signature provides authorization that the funds may be spent, (see Pierce: Para. 0190, 0224 and 0229). The public key and private key are associated with each other through some mathematical relationship. The public key is meant to be distributed publicly to serve as an address to receive messages from other users, like an IP address or home address. The private key is meant to be kept secret and is used to digitally sign messages sent to other users. The signature is included in the message so that the recipient can verify using the sender’s public key. This way, the recipient can be sure that only the sender could have sent this message. Generating a key pair is analogous to creating an account on the block chain, but without having to actually register anywhere. Also, every transaction that is executed on the block chain is digitally signed by the sender using their private key. This signature ensures that only the owner of the account can move asset out of the account. This reads on the claim concept generating for the target user a public key associated with an account address of an institution in the block chain network and a private key configured to be used by the institution to operate the account).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a block chain includes different digital assets and address information of the plurality of asset of Wuehler, Stradling and Padmanabhan in order to have incorporated the specified by the target user, as disclosed by Pierce, since both of these mechanisms are directed to a blockchain asset is a natively digital asset like Bitcoin or a digitized traditional asset like digital gold, a stock or a title; where the record of ownership is recorded within a public or permissioned distributed ledger network. Blockchain assets are a type of digital asset or cryptocurrency. With traditional assets, like Apple stock, most people only hold rights on paper, but do not actually hold the asset. In order to transfer or sell this asset, it has to be done for you by a third party. Blockchain assets, however, are digital, owned solely by you, and are immediately transferable at any time to any person. The Exodus wallet contains your keys to your assets safely offline, encrypted on your computer's hard drive. Once a client’s identity is confirmed and their account is set up, the client is free to start placing orders. Blockchain can receive those requests and trigger a smart contract, programming code that contains the terms and conditions of the requested transaction and automates the approval processes and clearing calculations. If the client’s request meets the conditions outlined in the smart contract, the technology can then securely transmit documentation, such as a trade confirmation, and secure funding for the new investment position through automated payment channels. Blockchain allows all of this to happen within minutes rather than taking an asset manager hours or days to complete. Asset tokenization is the securitization of high-value goods like intellectual property, buildings or even famous works of art. The enhanced security and increased speed and efficiency that blockchain represents will allow investors to invest in assets anywhere in the world. While broadening the investor base, increasing liquidity and decreasing resell risk, asset tokenization can also create new barriers to entry for asset managers. With tokenized ownership, parties trade and settle directly within minutes and at low cost, which has the potential to eliminate managers from the equation. On the other hand, many firms are already developing alternative offerings and services to stay relevant to existing investors and attract new business from the expected influx of first-time investors. Any development that promises to drastically increase the pool of potential investors and capital will be a boon to savvy managers. Though blockchain is being discreetly applied to everything from food safety to digital voting, most people know it as the technology that underpins cryptocurrencies like Bitcoin. Tokenization of assets is the concept of using blockchain technology to securitize assets. It is the process of issuing a blockchain token that digitally represents a real tradeable asset. Distributed ledger technologies (DLTs), such as the blockchain, have the potential to transform financial markets. From their most visible application in equity issuance and capital raising for small companies through Initial Coin Offerings (ICOs), to post-trade processes, clearing and settlement of securities, the technology has the potential to challenge the current construct of financial markets, affecting infrastructure and participants alike. Tokenisation of assets involves the digital representation of real (physical) assets on distributed ledgers, or the issuance of traditional asset classes in tokenised form. The application of DLTs and smart contracts in asset tokenisation has the potential to deliver a number of benefits, including efficiency gains driven by automation and disintermediation; transparency; improved liquidity potential and tradability of assets with near-absent liquidity by adding liquidity to currently illiquid assets; faster and potentially more efficient clearing and settlement. It allows for fractional ownership of assets which, in turn, could lower barriers to investment and promote more inclusive access by retail investors to previously unaffordable or insufficiently divisive asset classes, allowing global pools of capital to reach parts of the financial markets previously reserved to large investors. Incorporating the teachings of Pierce into Wuehler, Stradling and Padmanabhan would produce the validation rules of the blockchain may rely upon quantities of the digital tradeable token and inventory tokens satisfying a predetermined relationship, as disclosed by Pierce, (see Abstract). 
However, Wuehler, Stradling, Padmanabhan and Pierce do not appears to specifically disclose in response to determining that the request satisfies the predetermined transfer rule, deleting the address information from the target object and adding the address information to an asset receiving object that corresponds to the asset object.
In the same field of endeavor, Kephart discloses in response to determining that the request satisfies the predetermined transfer rule, deleting the address information from the target object and adding the address information to an asset receiving object that corresponds to the asset object (Kephart discloses relationships between multiple asset systems, plurality of users, one or more applications, one or more logical or physical assets, and/or the like leveraging existing data sets in one or more systems associated with a resource entity, (see Kephart: Para. 0021-0031). The plurality of users 4 may utilize asset management application to add information about new asset systems, delete information associated with old asset systems, modify location of the existing asset systems, and/or the like, (see Kephart: Para. 0034-0036 and 0039). Work location address including country, state, city, street address, building number, floor number, cubicle location, and/or the like. In some embodiments, the one or more human resources systems 40 comprise all work locations associated with each of the plurality of users including the home work address, country, state, city, street address, building number, floor number, cubicle location and IP address. IP address is a numerical label assigned to each device connected to a computer network that uses the Internet Protocol for communication, (see Kephart: Para. 0037 and 0038). Reroutes the electronic data transfer jobs associated with the first asset to at least one second asset based on the extracted first solution data model. In some embodiments, the system reroutes the electronic data transfer jobs only after receiving an approval from a user of the plurality of users, (see Kephart: Para. 0045-0050). The exchange of EDI/electronic data transfer documents is typically between two different companies, referred to as business partners or trading partners. This reads on the claim concept of in response to determining that the request satisfies the predetermined transfer rule, deleting the address information from the target object and adding the address information to an asset receiving object that corresponds to the asset object); 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a block chain includes different digital assets and address information of the plurality of asset of Wuehler, Stradling, Padmanabhan and Pierce in order to have incorporated the delete and add information associated with one or more asset management systems, as disclosed by Kephart, since both of these mechanisms are directed to  Blockchain comes with the concept of keeping the data or transactions decentralized. One of the important feature of a blockchain is immutability, which means that any transaction once recorded cannot be altered. The only way to maodify is to add the updated data in a new a new blockchain. Depending on the wallet interface you are using (MyCrypto, Metamask, etc.), you may be able to hide transactions, but the transaction will always exist on the blockchain. To be added to the blockchain, each block must contain the answer to a complex mathematical problem created using an irreversible cryptographic hash function. It allows value exchange without the need for trust or a central authority. Blockchain allows us to write a few lines of code, a program running on the blockchain, to which both of us send $50. This program will keep the $100 safe and check tomorrow’s weather automatically on several data sources. It will automatically transfer the whole amount to the winner. Each party can check the contract logic, and once it’s running on the blockchain it can’t be changed or stopped. This may be too much effort for a $50 bet, but imagine selling a house or a company. One bitcoin is a single unit of the Bitcoin (BTC) digital currency. Just like a dollar, a bitcoin has no value by itself; it has value only because we agree to trade goods and services to bring more of the currency under our control, and we believe others will do the same. To keep track of the amount of bitcoin each of us owns, the blockchain uses a ledger, a digital file that tracks all bitcoin transactions. The ledger file is not stored in a central entity server, like a bank, or in a single data center. It is distributed across the world via a network of private computers that are both storing data and executing computations. Each of these computers represents a node of the blockchain network and has a copy of the ledger file. We can define the blockchain as a system that allows a group of connected computers to maintain a single updated and secure ledger. In order to perform transactions on the blockchain, you need a wallet, a program that allows you to store and exchange your bitcoins. Since only you should be able to spend your bitcoins, each wallet is protected by a special cryptographic method that uses a unique pair of distinct but connected keys: a private and a public key. When you encrypt a transaction request with your wallet’s private key, you are generating a digital signature that is used by blockchain computers to verify the source and authenticity of the transaction. The digital signature is a string of text resulting from your transaction request and your private key; therefore it cannot be used for other transactions. If you change a single character in the transaction request message, the digital signature will change, so no potential attacker can change your transaction requests or alter the amount of bitcoin you are sending. Incorporating the teachings of Kephart into Wuehler, Stradling, Padmanabhan and Pierce would produce an electronic data transmissions based on generated solution data models. The system is typically configured for generating one or more solution data models comprising a plurality of asset systems and a plurality of users and storing the one or more solution data models in a model database, as disclosed by Kephart, (see Abstract). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                          Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                                                                                                                                                                                                        
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164